DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elmberg (US 7,284,503 B2) in view of Sharp (US 4,009,808 A).
Regarding claim 6, Elmberg discloses a baby carrier comprising shoulder straps (10), which are arranged to extend around both shoulder regions of a wearer, and a front piece (130) mounted on the shoulder straps so as to form a baby carrying pouch therebetween (Fig. 2), said front piece having a strip-like part (140) connected to a lower portion of the shoulder straps via a coupling element (31), said strip-like part being movable lengthwise relative to the coupling element so as to adjust the size of the baby carrying pouch (Col. 3; Ll. 3-12).
Elmberg does not specifically disclose a width W1 of the strip-like part is 50 to 150% larger than a width W2 of the coupling element.

It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Elmberg and have the width of the strip like portion to be wider than that coupling element because such a change would allow for a wider section of material to support the buttocks of a baby as the baby increases in size as suggested by Sharp.
It would have been obvious to one having ordinary skill in the art before the effective filing date to specifically make a width W1 of the strip-like part is 50 to 150% larger than a width W2 of the coupling element because such a change would require a mere finding of a suitable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 7, modified Elmberg discloses the coupling element comprises at least on eyelet (31) through which the strip-like part is threaded.
Regarding claim 8, modified Elmberg discloses the coupling element comprises an eyelet and a movable pin (35) for providing continuous lengthwise adjustment of the strip- like part.
Modified Elmberg does not specifically disclose two eyelets. 

Regarding claim 9, modified Elmberg discloses the coupling element is detachably connected to the shoulder straps (Noting Fig 2 and Fig. 1 demonstrating the portions connected and detached).
Regarding claim 11 and 12, modified Elmberg does not specifically disclose a width W1 of the strip-like part is 70 to 130% or 90 to 110% larger than a width W2 of the coupling element.
It would have been obvious to one having ordinary skill in the art before the effective filing date to specifically make a width W1 of the strip-like part is 70 to 130% or 90 to 110% larger than a width W2 of the coupling element because such a change would require a mere finding of a suitable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elmberg (US 7,284,503 B2) in view of Sharp (US 4,009,808 A) as applied to claim 6 above, and further in view of Norman (US 2002/0175194 A1).

Norman teaches the ability to make a baby carrying device having portions made of jersey (Paragraph 0027).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Elmberg and use the teaching of Norman and make the front portion out of jersey material because such a change would require a mere choice of a known suitable material. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700.  The examiner can normally be reached on 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.T.T./Examiner, Art Unit 3734     

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734